           Case 1:19-cv-04977-JPC Document 138 Filed 05/03/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                         X

ROY STEWART MOORE and KAYLA MOORE,                       :
                                                         :
                               Plaintiffs,               : Index No. 19 Civ. 4977 (JPC)
                                                         :
                   - against -                           :
                                                         :
SACHA NOAM BARON COHEN, SHOWTIME                         :
NETWORKS, INC., AND CBS CORPORATION,                     :
                                                         :
                               Defendants.               :
                                                         X


   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO RECUSE AND/OR
    DISQUALIFY THE HONORABLE JOHN P. CRONAN UNDER 28 U.S.C. § 144

         Defendants submit this memorandum of law in opposition to Plaintiffs’ Motion to Recuse

and/or Disqualify the Honorable John P. Cronan Under 28 U.S.C. § 144 (ECF 136, the

“Motion”). Plaintiffs’ Motion is baseless and should be denied.

         In their Motion, Plaintiffs argue for the second time in this case the assigned judge should

recuse himself because Plaintiffs disagree with certain rulings. Specifically, here Plaintiffs target

two of this Court’s rulings: that it entered a standard protective order in the action, and granted

Defendants’ request to file a limited summary judgment motion. Further, Plaintiffs argue that

two of Judge Cronan’s remarks at a court conference showed “bias and protectionism” in favor

of Defendants – even though one of those remarks was made while quite literally ruling against

the Defendants on a discovery dispute. But, as Plaintiffs’ counsel knows, these complaints are

far from sufficient to remove a judge from a litigation.

         Rather, absent extraordinary circumstances, it is well established that disqualification or

recusal of a judge on the basis of prejudice requires a showing of bias stemming from a source

external to the litigation. United States v. Grinnell Corp., 384 U.S. 563, 583 (1966) (“The

alleged bias and prejudice to be disqualifying must stem from an extrajudicial source and result


4812-5554-2759v.2 3940173-000105
           Case 1:19-cv-04977-JPC Document 138 Filed 05/03/21 Page 2 of 6




in an opinion on the merits on some basis other than what the judge learned from his

participation in the case.”); Liteky v. United States, 510 U.S. 540, 555–56 (1994). As the Second

Circuit has made clear, “claim[s] of prejudice [that are] based completely on [a judge’s] conduct

and rulings in the case at hand . . . form no basis for a finding of extrajudicial bias.” In re Int’l

Business Machines Corp., 618 F.2d 923, 928 (2d Cir. 1980). To be clear, then, “rulings made by

(the trial judge) during the trial or statements made by him in the course of his judicial duties . . .

[are] not any basis for disqualification.” Id. (citation and internal quotation marks omitted).

Indeed, even “a stern and short-tempered judge’s ordinary efforts at courtroom administration”

cannot support recusal. Liteky, 510 U.S. at 555–56.

         Plaintiffs’ counsel, Mr. Klayman, should know this standard better than most, given the

voluminous case law devoted specifically to denying the recusal motions he aims with regularity

at judges he perceives to be unreceptive to his legal arguments. Over 20 years ago Judge Denny

Chin remarked that Mr. Klayman “has a history of accusing judges of bias or prejudging cases,”

and that his “repeated efforts to find fault with the judges before whom he appears certainly

interferes with the administration of justice.” MacDraw, Inc. v. CIT Grp. Equip. Fin., 994 F.

Supp. 447, 459 (S.D.N.Y. 1997) (noting that Mr. Klayman had already threatened to move for

recusal of the previous judge assigned to the case, and sanctioning Mr. Klayman for suggesting

Judge Chin could not be impartial due to his ethnicity), aff’d, 138 F.3d 33 (2d Cir. 1998).

         Undeterred, Mr. Klayman has continued to make a habit of filing meritless recusal

motions – often multiple times in a single case – based on little more than his disagreement with

statements or rulings made by judges in the course of judicial proceedings. See, e.g., Klayman v.

Lim, No. 18-2209 (RDM), 2019 WL 3752774, at *1 (D.D.C. Aug. 8, 2019), aff’d, 830 F. App’x

660 (D.C. Cir. 2020) (denying recusal motion that was based in part on disagreement with



                                                   2
4812-5554-2759v.2 3940173-000105
           Case 1:19-cv-04977-JPC Document 138 Filed 05/03/21 Page 3 of 6




district court’s decision dismissing complaint), reh’g en banc denied (Nov. 23, 2020); Klayman

v. Judicial Watch, Inc., No. 06-670 (CKK), 2019 WL 3719008, at *6 (D.D.C. Aug. 7, 2019)

(denying fourth recusal motion in the same case, and citing to orders denying previous three

recusal motions); Robles v. In the Name of Humanity, We Refuse to Accept a Fascist Am., No.

C 17-cv-4864-CW, 2018 WL 10604118, at *3 (N.D. Cal. Oct. 24, 2018) (denying recusal motion

that alleged judge’s “demonstrated bias or prejudice based on rulings against Plaintiff”);

Freedom Watch, Inc. v. Sessions, 729 F. App’x 7, 7 (D.C. Cir. 2018) (per curiam) (affirming

denial of motion for recusal or disqualification, noting that judicial rulings are almost never a

valid basis for such a motion); Pennie v. Obama, 255 F. Supp. 3d 648, 673 (N.D. Tex. 2017)

(denying recusal motion and stating if plaintiffs filed another such motion the court would issue

an order to show cause why plaintiffs or their counsel should not be held in contempt and

sanctioned), appeal dismissed sub nom. Klayman v. Obama, No. 17-10653, 2017 WL 6343520

(5th Cir. Nov. 14, 2017); Klayman v. City Pages, No. 5:13-cv-143-Oc-22PRL, 2015 WL

12852310, at *2 (M.D. Fla. June 8, 2015) (denying recusal motion that was based on court’s

rulings), aff’d, 650 F. App’x 744 (11th Cir. 2016); Strange v. Islamic Republic of Iran, 46 F.

Supp. 3d 78, 82–85 (D.D.C. 2014) (denying disqualification motion that was based on judicial

rulings, and noting denial of similar disqualification motions in two related cases); Meng v.

Schwartz, 97 F. Supp. 2d 56, 58 (D.D.C. 2000) (finding motion for recusal fell “far short” of

demonstrating the requisite bias, despite the “strong terms” in which the court expressed its

opinion as to defendant’s credibility).

         True to form, Plaintiffs have already filed a motion for recusal of Judge Thomas Hogan,

to whom this case was assigned when it was improperly filed in the District Court for the District

of Columbia, on the basis of the alleged “bias” he demonstrated against them in his judicial



                                                  3
4812-5554-2759v.2 3940173-000105
           Case 1:19-cv-04977-JPC Document 138 Filed 05/03/21 Page 4 of 6




rulings and remarks. See Moore v. Cohen, ECF 36, No. 18-cv-02082 (TFH) (D.D.C.). While

Judge Hogan ultimately denied the motion on the grounds that the court lacked jurisdiction over

it once it transferred the case to this District, he noted nevertheless that “the Court has serious

doubts about the merits of each of the plaintiffs’ arguments” regarding recusal. Id. ECF 39 at 2.

         Plaintiffs further argue that just by filing their Motion, Judge Cronan is automatically

“disqualified” from the case. Motion at 10. But Plaintiffs’ counsel knows that this too is wrong

as a matter of law. As the United States District Court for the District of Columbia has already

explained to Plaintiffs’ counsel, “the mere fact that a party has filed a § 144 motion,

accompanied by the requisite affidavit and certificate of counsel, does not automatically result in

the challenged judge’s disqualification.” Klayman v. Judicial Watch, Inc., 278 F. Supp. 3d 252,

256 (D.D.C. 2017) (citation and internal quotation marks omitted). Rather, a court must review

the purported basis for recusal – and when recusal is sought based on ordinary disagreements

with judicial rulings and remarks, the recusal motion can and should be denied. Id.

         In this case, Plaintiffs’ Motion provides four bases for its allegation that Judge Cronan is

somehow biased against Plaintiffs: 1) the limitation of discovery to issues related to Defendants’

motion for summary judgment;1 2) Judge Cronan’s remarks during a hearing while denying

Defendants’ request to prevent a deposition of Defendant Sacha Baron Cohen; 3) Judge Cronan’s




1
  Plaintiffs improperly invoke the “law of the case” doctrine to argue that Judge Cronan was
bound to follow Judge Carter’s decision to allow full discovery. See ECF 96 (“Dec. 3 Tr.”),
5:16–20, 7:16-23, 25:22-26:7; ECF 105 (“Dec. 18 Tr.”), 25:17–20, 30:5–12. But, they are wrong
– the doctrine applies to “a prior ruling on an issue of law” and does not abrogate the Court’s
“broad discretion in handling pre-trial discovery and scheduling.” City of Almaty v. Ablyazov,
15-cv-05345 (KHP), et al., 2019 WL 11662228, at *1 (S.D.N.Y. Oct. 24, 2019) (citations and
internal quotation marks omitted). In any event, “under law of the case a trial court cannot
reconsider on remand an issue decided by an appellate court,” but “rulings of the district court
are subject to revision by that court ‘at any time before the entry of final judgment.’” Rezzonico
v. H & R Block, Inc., 182 F.3d 144, 148–49 (2d Cir. 1999) (quoting Fed. R. Civ. P. 54(b)).

                                                   4
4812-5554-2759v.2 3940173-000105
           Case 1:19-cv-04977-JPC Document 138 Filed 05/03/21 Page 5 of 6




entry of a protective order; and 4) a remark that the decision in Psenicska v. Twentieth Century

Fox Film Corp., No. 07 Civ. 10972 (LAP), et al., 2008 WL 4185752 (S.D.N.Y. Sept. 3, 2008),

affirmed by the Second Circuit, appeared to present facts similar to the present case. Motion at

3-10. But these disagreements over the law – or Judge Cronan’s “efforts at courtroom

administration” – cannot support recusal. Indeed, Plaintiffs do not point to any extrajudicial

source of the bias they allege, making this exactly the sort of recusal motion Mr. Klayman

routinely makes – and which are routinely denied.

         While it is true that Plaintiffs also claim – without any evidence or support – that Judge

Cronan’s alleged bias “can only be logically be explained as a reaction to Judge Moore’s devout

political and religious beliefs,” Motion at 1, this is precisely the type of unsupported allegation

that Mr. Klayman has been admonished for making before. See MacDraw, Inc., 994 F. Supp. at

456 (Mr. Klayman argued that Judge Chin was biased against him merely because he was

appointed by President Clinton and is Asian-American, but, as Judge Chin held, “[t]his sentiment

is absurd and demeans me individually and the Court as a whole.”); see also Klayman v. Judicial

Watch, Inc., 628 F. Supp. 2d 98, 111 (D.D.C. 2009) (“Klayman’s allegation that recusal is

warranted or that an appearance of bias against him has been created because of the Court’s

rulings in this case, along with the fact that the undersigned was appointed by former President

William J. Clinton, completely lack merit.”). Plaintiffs offer no support for the conclusory claim

of bias here. In fact, it appears to be the same type of “histrionics” that Judge Hogan already

rejected in this case. Moore v. Cohen, ECF 39 at 2 n.1, No. 18-cv-02082 (TFH) (D.D.C.)

(rejecting claim that Judge Hogan “disrespect[ed] and disparage[d]” Plaintiffs at a court hearing).




                                                  5
4812-5554-2759v.2 3940173-000105
           Case 1:19-cv-04977-JPC Document 138 Filed 05/03/21 Page 6 of 6




         In short, Plaintiffs’ Motion conforms to the pattern of myriad meritless recusal and

disqualification motions Mr. Klayman has filed in the past, including in this case. This Court

should follow the lead of its sister courts across the country and deny the Motion.



Dated: May 3, 2021                     Respectfully submitted,

                                               /s/Elizabeth A. McNamara
                                               Elizabeth A. McNamara
                                               Rachel F. Strom
                                               Eric J. Feder
                                               DAVIS WRIGHT TREMAINE LLP
                                               1251 Avenue of the Americas, 21st Floor
                                               New York, New York 10020
                                               (212) 489-8230
                                               (212) 489-8340 (fax)




                                                  6
4812-5554-2759v.2 3940173-000105
